Title: To Benjamin Franklin from ——— Lesguillon, 10 October 1778
From: Lesguillon, ——
To: Franklin, Benjamin


Monsieur
Ce 10 8bre 1778
J’ay eu l’Honeur d’aller plusieurs fois chez vous Et entrautres le 29 avril dernier muni de deux actes pardevant notaires tels que vous Les aviez demandé pour faire payer un de mes anciens domestiques qui s’étoit attaché en me quittant au capitaine Jameson americain de nation qui ne lui a payé ny gages ny autres conventions. Comme dans letand [le temps] vous me fites l’Honeur de me dire qu’il falloit environ six mois pour avoir reponse cet homme nommé Frederik Foldé me tourmente pour vous demander La reussitte de notre envoye. Differentes affaires m’empechant de sortir pour le moment j’ay l’honeur de vous l’adresser avec cette Lettre esperant que vous voudrez bien lui rendre reponse a sa demande et avoir pitié de lui suivant la reputation que vous avez de secourir les malheureux d’autant quil n’a pas beaucoup de tems a lui etant en service chez un maitre qui demeure a vincennes. Je compte sur vos bontes et suis Monsieur Votre tres humble et tres respectueux serviteur
Lesguillon
 
Endorsed: Lesguiller about Money due to his servant from Capt. Johnson 10. 8bre. 1778
